Citation Nr: 0726298	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  00-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to an effective date earlier than February 21, 
1997 for a higher rate of special monthly compensation (SMC) 
benefits for accrued-benefits purposes.  




WITNESSES AT HEARING ON APPEAL

The veteran's widow and his daughter





REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
February 1974.  The veteran died in March 1997; the appellant 
is the veteran's widow.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions that 
granted accrued benefits based on the veteran's pending claim 
for SMC benefits. The appellant is contesting the effective 
date of February 21, 1997.  

Te appellant and the veteran's daughter testified before the 
undersigned Veterans Law Judge in a hearing at the RO in 
November 2003.  

The Board issued a decision in May 2004 that denied the 
benefit claimed.  The appellant thereupon filed an appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  

The Court issued a Memorandum Decision in January 2007 
vacating the Board's decision and remanding the case back to 
the Board to consider whether an informal claim for increased 
SMC benefits for aid and attendance had been presented.  In 
February 2007, the Court issued a Judgment implementing its 
Memorandum Decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



REMAND

The Court remanded the case for further development of the 
issue of whether the deceased veteran had presented an 
informal claim in 1999 for increased benefits, specifically 
for entitlement to SMC for aid and attendance.  

The Court specifically noted that VA medical examination 
reports dated in November 1990 and December 1990 showed an 
increased level of disability.  

The Court concluded that remand was necessary to determine 
whether those examination reports, and/or any other evidence 
of record prior to February 1997, constituted an informal 
claim for SMC for aid and attendance, in light of 38 C.F.R. 
§ 3.157(b) (defining reports of VA examination or 
hospitalization as acceptable as the date of receipt of a 
claim).  

The Court also specifically found that the RO's January 1991 
rating decision was not a decision on a claim for increased 
benefits and accordingly did not constitute a previous 
unappealed adjudication on the issue.  As the Agency of 
Original Jurisdiction has not made a determination on the 
question raised by the Court, the Board finds that remand is 
necessary at this point.  

The RO should also invite the appellant to submit all 
evidence in her possession that is not already of record 
relating to the question of whether the veteran had submitted 
anything that can be construed as an informal claim for SMC 
for aid and attendance prior to February 1997.  

Notice to the appellant should meet the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and her 
representative a letter requesting that she provide
sufficient information, and if necessary 
authorization,
 to enable the RO to obtain any additional 
pertinent
evidence not currently of record that pertains to 
the
question of whether the veteran submitted an 
informal
claim for SMC for aid and attendance prior to 
February 1997.  

The RO's letter should invite the 
appellant to
furnish all evidence in her possession, 
and identify
what evidence is ultimately her 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  If the appellant responds, the RO 
should assist her
in obtaining any additional evidence 
identified by her, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the appellant and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

3.  When the actions requested above 
have been completed, the RO should 
readjudicate the issue of 
entitlement to an effective date 
earlier than February 21, 1997 for a 
higher rate of special monthly 
compensation (SMC) benefits for 
accrued-benefits purposes.  

In readjudicating this issue, in 
accordance with the Court's remand, the 
RO should consider whether the
VA medical examinations in November and 
December 1990, or any other documents 
of record prior to February 1997, 
constitute an informal claim for SMC 
for aid and attendance, in light of 
38 C.F.R. § 3.157(b).  

If the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the RO should furnish to 
the appellant and her representative a 
Supplemental Statement of the Case 
(SSOC) and afford them an opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



